On February 25,1999, the defendant was sentenced to one hundred (100) years in the Montana State Prison and was deemed ineligible for parole and/or participation in a supervised release program while serving this sentence.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Phyllis Quatman. The state was represented by Thomas Esch.
The Board was advised that the defendant was suffering complications from a recent surgery and could not proceed with his hearing on this date.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence ■ shall be continued to the next meeting of the Sentence Review Board at the Montana State Prison, currently scheduled for November 2, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.